    Case: 1:17-cv-00088 Document #: 85 Filed: 04/19/19 Page 1 of 2 PageID #:393




       IN THE UNITED STATES DISTRICT COURT
          NORTHERN DISTRICT OF ILLINOIS
                                                                  ETLED
                 EASTERN DIVISION                                      APR   1s   20tW
ESTAIE OF JOSE ANGEL NIEVES,                                     cLEH-?Ut'rBfiEY[8il*,
Deceased, by ANGELICA
NIEVES,                      Case No. 17 CV 88
Administrator of the estate,                                Judge
Matthew Kennelly
                                               Magistrate Judge
Finnegan
                     Plaintiff

           Vs,

CITY OF CHICAGO and
Police Officer LOWELL HOUSER,

                     Defendants.

    DEFENDANT LOWELL HOUSER'S OBJECTION TO
    RELEASE OF MY PERSONAL INFORMATION AND
                MEDICAL RECORDS

      Defendant Lowell Houser is representing himself in this
case. However, it has been explained to me that the Plaintiffis
trying to get all of my personal information and medical history
from the Chicago Police Department. I do not work for the CPD
any longer, but this information is still about me and I want to
object to it being given to the Plaintiff.

      First of all, none of this information has anything to do with
the incident that I am being accused of. I have had serious health
problems in the past and I still do. But these health problems are
not connected to the dispute between myself and Mr. Nieves on
the date in question. This seems to me like an effort to
embarrass me and not something that will help the court decide
what the truth is.

     Also, I wanted to actually review all these records
personally. I made an appointment to meet with one of my
criminal defense lawyers for Thursday, April 18, so that I could
     Case:
 do that. My1:17-cv-00088
               lawyer sent Document  #: the
                           an email to  85 Filed: 04/19/19
                                            Sheriff's homePage 2 of 2 PageID #:394
.monitoring unit about this. But on that morning, I called the
 Sheriff's Office to veriff that I had permission to leave my home
 to go to the law office and I was told that the request was
 denied. I was able to talk to my criminal defense lawyer Mr.
 Needham and he assisted me with this document. However I still
 have not read the documents that the plaintiffwants to have. I
 am told that there are over 2,500 pages. With all due respect to
 the court, it is more important for me to focus only on my
 criminal case for now. The stakes in that case are high and I am
 requesting that I be allowed to answer the allegations in this
 lawsuit later when the criminal case trial has ended.




Thank you,

fuAD>
Lowell Houser, pro   se defendant
